MEMORANDUM **
Jerramy Orlando Barrios appeals his guilty-plea conviction and 102-month sentence imposed for being a convicted felon in possession of a firearm, in violation of 18 U.S.C. § 922(g)(1). Barrios’ attorney has filed a brief and a motion to withdraw as counsel of record pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Barrios has not filed a pro se supplemental brief.1
Our review of counsel’s brief and our independent review of the record under Penson v. Ohio, 488 U.S. 75, 83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), disclose no issues requiring further review. Accordingly, counsel’s motion to withdraw is GRANTED and the district court’s judgment is AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.


. To the extent Barrios has attempted to raise claims of ineffective assistance of counsel through the various pro se filings he has made in this court, we decline to consider such claims in this direct appeal. See United States v. Laughlin, 933 F.2d 786, 788 (9th Cir.1991) ("As a general rule, we will not review challenges to the effectiveness of defense counsel on direct appeal.”). To the extent Barrios has requested the appointment of new counsel, that request is denied.